UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus BNY Mellon Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 01/31/17 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Alternative Diversifier Strategies Fund January 31, 2017 (Unaudited) Registered Investment Companies - 98.9% Shares Value ($) Alternative Investments - 28.4% AQR Managed Futures Strategy Fund, Cl. I 2,840,068 26,668,234 ASG Global Alternatives Fund, Cl. Y 2,405,209 a 24,749,596 ASG Managed Futures Strategy Fund, Cl. Y 2,703,672 26,604,130 DFA Commodity Strategy Portfolio 1,521,155 9,157,351 Dynamic Total Return Fund, Cl. Y 3,068,720 a,b 49,191,588 Domestic Equity - 39.7% Dreyfus Research Long/Short Equity Fund, Cl. Y 3,759,882 a,b 46,960,926 Dreyfus Select Managers Long/Short Fund, Cl. Y 11,559,672 a,b,c 143,108,742 Foreign Equity - 30.8% BNY Mellon Absolute Insight Multi-Strategy Fund, Cl. Y 3,892,431 a,b 48,188,296 Dreyfus Global Real Estate Securities Fund, Cl. Y 6,338,356 b 54,129,563 Dreyfus Global Real Return Fund, Cl. Y 3,268,164 b 45,296,757 Total Investments (cost $480,336,654) % Cash and Receivables (Net) % Net Assets % a Non-income producing security. b Investment in affiliated mutual fund. c The fund’s investment in the Dreyfus Select Managers Long/Short Fund represents 29.9% of the fund’s net assets. The Dreyfus Select Managers Long/Short Fund seeks to provide long-term capital appreciation. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 39.7 Mutual Funds: Foreign 30.8 Mutual Funds: Alternative 28.4 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Alternative Diversifier Strategies Fund January 31, 2017 (Unaudited) The following is a summary of the inputs used as of January 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Registered Investment Companies 474,055,183 - - NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date and are generally categorized within Level 1 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before NOTES the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At January 31, 2017, accumulated net unrealized depreciation on investments was $6,281,471, consisting of $4,846,737 gross unrealized appreciation and $11,128,208 gross unrealized depreciation. At January 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Emerging Markets Debt US Dollar Fund January 31, 2017 (Unaudited) Coupon Maturity Principal Bonds and Notes - 94.9% Rate (%) Date Amount ($) Value ($) Consumer Discretionary - 3.3% Arcelik, Sr. Unscd. Notes 5.00 4/3/23 260,000 247,346 Grupo Posadas, Gtd. Notes 7.88 6/30/22 170,000 171,063 MCE Finance, Gtd. Notes 5.00 2/15/21 200,000 202,000 Myriad International Holdings, Gtd. Notes 5.50 7/21/25 200,000 204,512 Tenedora Nemak, Sr. Unscd. Notes 5.50 2/28/23 200,000 197,740 Tupy Overseas, Gtd. Bonds 6.63 7/17/24 200,000 196,000 Consumer Staples - .4% Central American Bottling, Gtd. Notes 5.75 1/31/27 150,000 a Energy - 7.8% AES Panama, Sr. Unscd. Notes 6.00 6/25/22 200,000 a 207,300 Borets Finance, Gtd. Notes 7.63 9/26/18 200,000 203,564 Cosan Luxembourg, Gtd. Notes 7.00 1/20/27 400,000 a 417,520 Lukoil International Finance, Gtd. Notes 4.75 11/2/26 340,000 a 341,289 Petrobras Global Finance, Gtd. Notes 6.25 3/17/24 785,000 794,494 Petrobras Global Finance, Gtd. Notes 6.75 1/27/41 210,000 188,013 Petrobras Global Finance, Gtd. Notes 5.63 5/20/43 130,000 103,064 Ras Laffan Liquefied Natural Gas, Sr. Scd. Bonds 6.33 9/30/27 300,000 347,250 YPF, Sr. Unscd. Notes 8.50 3/23/21 165,000 a 179,231 YPF, Sr. Unscd. Notes 8.50 7/28/25 95,000 100,207 Financials - 3.8% ALROSA Finance, Gtd. Notes 7.75 11/3/20 300,000 340,556 BBVA Bancomer, Jr. Sub. Notes 7.25 4/22/20 220,000 241,725 BGEO Group, Sr. Unscd. Bonds 6.00 7/26/23 200,000 a 203,006 Turkiye Vakiflar Bankasi, Sr. Unscd. Notes 5.50 10/27/21 200,000 a 192,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 94.9% (continued) Rate (%) Date Amount ($) Value ($) Financials - 3.8% (continued) VTR Finance, Sr. Scd. Notes 6.88 1/15/24 400,000 421,000 Foreign/Governmental - 51.5% Argentine Government, Sr. Unscd. Notes 7.50 4/22/26 150,000 157,050 Argentine Government, Sr. Unscd. Notes 7.50 4/22/26 245,000 a 256,515 Argentine Government, Sr. Unscd. Notes 6.88 1/26/27 310,000 a 306,978 Bahraini Government, Sr. Unscd. Bonds 6.00 9/19/44 650,000 548,178 Bahraini Government, Sr. Unscd. Notes 7.00 1/26/26 400,000 420,876 Banco Nacional de Desenvolvimento Economico e Social, Sr. Unscd. Notes 5.75 9/26/23 645,000 668,381 CNOOC Finance 2015 USA, Gtd. Notes 3.50 5/5/25 250,000 244,203 Colombian Government, Sr. Unscd. Bonds 4.50 1/28/26 200,000 209,850 Comision Federal de Electricidad, Sr. Unscd. Notes 5.75 2/14/42 340,000 320,450 Dominican Republic Government, Sr. Unscd. Notes 5.95 1/25/27 125,000 a 125,313 Ecopetrol, Sr. Unscd. Notes 5.38 6/26/26 180,000 180,450 Ecopetrol, Sr. Unscd. Notes 5.88 5/28/45 310,000 275,590 Ecuadorian Government, Sr. Unscd. Bonds 10.75 3/28/22 200,000 225,000 El Salvadorian Government, Sr. Unscd. Notes 7.65 6/15/35 40,000 35,384 Export Bank of Turkey, Sr. Unscd. Notes 5.38 10/24/23 205,000 a 195,396 Gazprom, Sr. Unscd. Bonds 6.00 11/27/23 310,000 332,456 Hungarian Development Bank , Govt. Gtd. Notes 6.25 10/21/20 220,000 242,974 Indonesian Government, Sr. Unscd. Notes 3.70 1/8/22 200,000 a 203,236 Iraqi Government, Unscd. Bonds 5.80 1/15/28 1,040,000 866,450 Israel Electric, Sr. Scd. Bonds, Ser. 6 5.00 11/12/24 345,000 361,584 Ivory Coast Government, Sr. Unscd. Notes 5.38 7/23/24 570,000 541,571 Jamaican Government, Sr. Unscd. Notes 8.00 3/15/39 150,000 168,755 Kazakhstan Government, Sr. Unscd. Notes 4.88 10/14/44 200,000 193,212 KazMunayGas National, Sr. Unscd. Notes 7.00 5/5/20 100,000 110,359 KazMunayGas National, Sr. Unscd. Notes 4.40 4/30/23 275,000 275,412 KazMunayGas National, Sr. Unscd. Notes 5.75 4/30/43 400,000 391,800 Coupon Maturity Principal Bonds and Notes - 94.9% (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental - 51.5% (continued) Kenyan Government, Sr. Unscd. Notes 6.88 6/24/24 400,000 387,506 Lebanese Government, Sr. Unscd. Notes 8.25 4/12/21 220,000 238,761 Lebanese Government, Sr. Unscd. Notes 6.60 11/27/26 475,000 467,875 Lebanese Government, Sr. Unscd. Notes 6.65 2/26/30 80,000 78,188 Magyar Export-Import Bank, Gtd. Bonds 4.00 1/30/20 250,000 256,773 NTPC, Sr. Unscd. Notes 4.75 10/3/22 240,000 255,244 Office Cherifien des Phosphates, Sr. Unscd. Notes 6.88 4/25/44 400,000 412,500 Pakistani Government, Sr. Unscd. Notes 8.25 4/15/24 520,000 577,184 Paraguayan Government, Sr. Unscd. Bonds 4.63 1/25/23 400,000 408,156 Pertamina, Sr. Unscd. Notes 4.30 5/20/23 440,000 443,914 Pertamina, Sr. Unscd. Notes 5.63 5/20/43 200,000 190,284 Perusahaan Gas Negara, Sr. Unscd. Notes 5.13 5/16/24 240,000 249,841 Perusahaan Listrik Negara, Sr. Unscd. Notes 5.25 10/24/42 470,000 434,101 Petroleos de Venezuela, Gtd. Bonds 6.00 5/16/24 330,000 132,660 Petroleos de Venezuela, Gtd. Notes 12.75 2/17/22 240,000 160,200 Petroleos Mexicanos, Gtd. Bonds 5.50 6/27/44 255,000 210,056 Petroleos Mexicanos, Gtd. Notes 5.50 1/21/21 260,000 270,855 Petroleos Mexicanos, Gtd. Notes 6.38 2/4/21 25,000 26,792 Petroleos Mexicanos, Gtd. Notes 4.61 3/11/22 30,000 a,b 31,200 Petroleos Mexicanos, Gtd. Notes 5.38 3/13/22 35,000 a 35,761 Petroleos Mexicanos, Gtd. Notes 4.63 9/21/23 30,000 29,325 Petroleos Mexicanos, Gtd. Notes 4.50 1/23/26 100,000 91,090 Petroleos Mexicanos, Gtd. Notes 6.88 8/4/26 40,000 42,452 Petroleos Mexicanos, Gtd. Notes 6.75 9/21/47 215,000 203,433 Romanian Government, Sr. Unscd. Notes 4.88 1/22/24 270,000 287,660 Romanian Government, Sr. Unscd. Notes 6.13 1/22/44 100,000 118,436 Sberbank of Russia, Sr. Unscd. Notes 6.13 2/7/22 250,000 272,681 Senegal Government, Unscd. Bonds 6.25 7/30/24 830,000 819,832 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 94.9% (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental - 51.5% (continued) Serbian Government, Sr. Unscd. Notes 7.25 9/28/21 610,000 689,605 Sri Lankan Government, Sr. Unscd Bonds 6.85 11/3/25 255,000 255,357 Sri Lankan Government, Sr. Unscd. Bonds 5.75 1/18/22 200,000 a 200,883 Sri Lankan Government, Sr. Unscd. Notes 6.25 7/27/21 410,000 420,068 State Grid Overseas, Gtd. Notes 4.85 5/7/44 200,000 222,613 Turk Telekomunikasyon, Sr. Unscd. Notes 4.88 6/19/24 375,000 350,134 Turkish Government, Sr. Unscd. Bonds 5.63 3/30/21 130,000 134,033 Turkish Government, Sr. Unscd. Notes 6.88 3/17/36 200,000 207,480 Turkish Government, Sr. Unscd. Notes 4.88 4/16/43 200,000 163,661 Ukrainian Government, Sr. Unscd. Notes 7.75 9/1/19 165,000 164,529 Ukrainian Government, Sr. Unscd. Notes 7.75 9/1/23 110,000 104,415 Ukrainian Government, Sr. Unscd. Notes 7.75 9/1/25 100,000 93,419 Venezuelan Government, Sr. Unscd. Bonds 9.00 5/7/23 580,000 295,510 Venezuelan Government, Sr. Unscd. Notes 7.75 10/13/19 100,000 61,000 Venezuelan Government, Sr. Unscd. Notes 12.75 8/23/22 110,000 72,655 Vnesheconombank, Sr. Unscd. Notes 6.03 7/5/22 290,000 309,136 Vnesheconombank, Sr. Unscd. Notes 6.80 11/22/25 170,000 187,099 Health Care - .9% Teva Pharmaceutical Finance Netherlands III, Gtd. Notes 3.15 10/1/26 380,000 Industrials - 9.4% DP World, Sr. Unscd. Notes 6.85 7/2/37 510,000 565,100 Elementia, Gtd. Notes 5.50 1/15/25 450,000 436,500 ENA Norte Trust, Pass Through Certificates 4.95 4/25/23 142,558 148,261 Georgian Railway, Sr. Unscd. Notes 7.75 7/11/22 400,000 437,080 Metalsa, Gtd. Notes 4.90 4/24/23 480,000 448,800 Odebrecht Finance, Gtd. Notes 4.38 4/25/25 400,000 174,000 Odebrecht Finance, Gtd. Notes 7.13 6/26/42 360,000 162,000 Reliance Industries, Sr. Unscd. Notes 4.13 1/28/25 570,000 576,065 Coupon Maturity Principal Bonds and Notes - 94.9% (continued) Rate (%) Date Amount ($) Value ($) Industrials - 9.4% (continued) Sixsigma Networks Mexico, Gtd. Notes 8.25 11/7/21 200,000 185,000 Union Andina De Cementos, Sr. Unscd. Notes 5.88 10/30/21 300,000 310,530 Materials - 13.2% AngloGold Ashanti Holdings, Gtd. Notes 5.13 8/1/22 190,000 197,315 Braskem Finance, Gtd. Notes 6.45 2/3/24 200,000 215,060 Cementos Pacasmayo, Gtd. Notes 4.50 2/8/23 130,000 133,575 Cemex, Sr. Scd. Notes 5.70 1/11/25 200,000 202,800 Cemex, Sr. Scd. Notes 7.75 4/16/26 200,000 a 223,340 Codelco, Sr. Unscd Notes 4.50 9/16/25 200,000 206,808 Equate Petrochemical, Gtd. Notes 4.25 11/3/26 495,000 a 487,633 MMC Norilsk Nickel, Sr. Unscd. Notes 6.63 10/14/22 435,000 a 486,321 Novolipetsk Steel via Steel Funding, Sr. Unscd. Notes 4.50 6/15/23 200,000 200,391 Novolipetsk Steel via Steel Funding, Sr. Unscd. Notes 4.50 6/15/23 260,000 a 260,508 Rusal Capital, Gtd. Notes 5.13 2/2/22 260,000 a 258,781 Southern Copper, Sr. Unscd. Notes 5.25 11/8/42 205,000 195,534 Turkiye Sise ve Cam Fabrikalari, Sr. Unscd. Notes 4.25 5/9/20 250,000 246,020 UPL, Sr. Unscd. Notes 3.25 10/13/21 380,000 a 371,721 Vale Overseas, Gtd. Notes 4.38 1/11/22 480,000 485,400 Vedanta Resources, Sr. Unscd. Bonds 8.25 6/7/21 290,000 316,535 Vedanta Resources, Sr. Unscd. Notes 6.38 7/30/22 365,000 a 366,460 Real Estate - 2.2% China Overseas Finance, Gtd. Bonds 5.95 5/8/24 215,000 240,302 Longfor Properties, Gtd. Notes 6.75 1/29/23 300,000 319,302 Shimao Property Holdings, Gtd. Bonds 8.38 2/10/22 220,000 246,882 Telecommunications - 1.2% GTH Finance, Gtd. Notes 7.25 4/26/23 200,000 a 218,500 VimpelCom Holdings, Gtd. Notes 5.95 2/13/23 200,000 209,740 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 94.9% (continued) Rate (%) Date Amount ($) Value ($) Utilities - 1.2% ENN Energy Holdings, Sr. Unscd. Notes 6.00 5/13/21 220,000 243,200 Transelec, Sr. Unscd. Notes 3.88 1/12/29 200,000 a 191,082 Total Bonds and Notes (cost $34,253,686) Other Investment - 4.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $1,504,939) 1,504,939 c Total Investments (cost $35,758,625) % Cash and Receivables (Net) % Net Assets % a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2017, these securities were valued at $5,911,429 or 16.08% of net assets. b Variable rate security—rate shown is the interest rate in effect at period end. Date shown represents the earlier of the next interest reset date or ultimate maturity date. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Mexico 9.7 Brazil 9.3 Russia 8.8 Turkey 5.3 Indonesia 4.1 India 4.1 Money Market Investment 4.1 China 3.5 Argentina 2.7 Kazakhstan 2.6 Bahrain 2.6 Sri Lanka 2.4 Iraq 2.4 Senegal 2.2 Chile 2.2 Lebanon 2.1 Venezuela 2.0 Serbia 1.9 Colombia 1.8 Georgia 1.7 Pakistan 1.6 United Arab Emirates 1.5 Ivory Coast 1.5 Hungary 1.4 Kuwait 1.3 Peru 1.2 Morocco 1.1 Paraguay 1.1 Romania 1.1 South Africa 1.1 Kenya 1.1 Mauritius 1.0 Ukraine 1.0 Israel 1.0 Panama 1.0 Qatar .9 Netherlands .9 Hong Kong .7 Ecuador .6 Macau .6 Ireland .5 STATEMENT OF INVESTMENTS (Unaudited) (continued) Jamaica .5 Guatemala .4 Dominican Republic .3 El Salvador .1 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Emerging Markets Debt US Dollar Fund January 31, 2017 (Unaudited) The following is a summary of the inputs used as of January 31, 2017 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Corporate Bonds † - 15,962,461 - Foreign Government - 18,921,780 - Registered Investment Company 1,504,939 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the NOTES market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. NOTES Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At January 31, 2017, accumulated net unrealized appreciation on investments was $630,555, consisting of $1,066,825 gross unrealized appreciation and $436,270 gross unrealized depreciation. At January 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Global Emerging Markets Fund January 31, 2017 (Unaudited) Common Stocks - 98.1% Shares Value ($) Chile - 2.3% Banco Santander Chile, ADR 42,620 920,166 Sociedad Quimica y Minera de Chile, ADR 44,537 1,439,436 China - 20.9% 3SBio 1,500,000 a,b 1,467,347 51job, ADR 16,199 b 569,881 Alibaba Group Holding, ADR 39,158 b 3,967,097 Baidu, ADR 18,091 b 3,167,191 China Biologic Products 35,297 b 4,021,740 Ctrip.com International, ADR 39,693 b 1,715,135 Hollysys Automation Technologies 27,748 468,941 Lenovo Group 1,112,000 732,362 TAL Education Group, ADR 12,940 b 1,048,011 Tencent Holdings 141,685 3,732,541 Yum China Holdings 20,956 b 575,871 Georgia - .9% BGEO Group 15,905 592,253 TBC Bank Group 17,207 b 322,965 Hong Kong - 4.6% AIA Group 756,200 India - 30.0% Amara Raja Batteries 152,782 2,021,484 Apollo Hospitals Enterprise 63,817 1,157,014 Glenmark Pharmaceuticals 151,503 1,994,754 Godrej Consumer Products 89,270 2,079,414 Hindustan Unilever 123,854 1,560,385 Indiabulls Housing Finance 289,079 3,184,560 ITC 1,105,076 4,194,832 Jubilant Foodworks 50,430 651,253 LIC Housing Finance 309,805 2,473,791 Maruti Suzuki India 50,554 4,331,167 PVR 94,479 1,688,624 Tata Consultancy Services 23,587 775,213 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.1% (continued) Shares Value ($) India - 30.0% (continued) Tata Motors, ADR 107,418 4,185,005 Titan 104,455 557,330 Indonesia - .8% Surya Citra Media 4,152,600 Macau - 1.9% Sands China 446,000 Malaysia - .8% IHH Healthcare 601,900 Mexico - 5.3% Fomento Economico Mexicano 278,439 2,097,222 Grupo Aeroportuario del Centro Norte 559,500 2,386,799 Wal-Mart de Mexico 524,873 928,756 Philippines - 7.1% GT Capital Holdings 70,770 1,854,397 Metropolitan Bank & Trust 1,308,785 2,143,393 Security Bank 378,930 1,623,387 Universal Robina 509,490 1,668,781 Russia - .7% Magnit, GDR 19,345 South Africa - 12.0% British American Tobacco 79,080 4,810,235 Cie Financiere Richemont 69,516 541,683 Discovery 85,888 733,442 Life Healthcare Group Holdings 204,480 509,872 Naspers, Cl. N 30,381 4,820,016 Net 1 UEPS Technologies 79,987 b 919,851 South Korea - 4.0% LG Household & Health Care 2,739 2,071,750 Samsung Biologics 3,000 415,627 Samsung SDI 16,067 1,596,884 Taiwan - 5.6% Catcher Technology 117,000 951,796 Taiwan Semiconductor Manufacturing 817,000 4,834,859 Common Stocks - 98.1% (continued) Shares Value ($) United Kingdom - 1.2% Unilever 30,360 Total Common Stocks (cost $86,318,961) Other Investment - 2.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $2,272,668) 2,272,668 c Total Investments (cost $88,591,629) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt GDR—Global Depository Receipt a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2017, these securities were valued at $1,467,347 or 1.43% of net assets. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Consumer Goods 21.2 Financials 18.1 Technology 17.2 Consumer Services 13.3 Industrials 12.3 Health Care 10.1 Consumer Goods 3.2 Money Market Investment 2.2 Basic Materials 1.4 Consumer Services 1.3 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Global Emerging Markets Fund January 31, 2017 (Unaudited) The following is a summary of the inputs used as of January 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities - Foreign Common Stocks † 100,868,875 - - Registered Investment Company 2,272,668 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board Members (the "Board"). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At January 31, 2017, accumulated net unrealized appreciation on investments was $14,549,914, consisting of $17,355,321 gross unrealized appreciation and $2,805,407 gross unrealized depreciation. At January 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Select Managers Long/Short Fund January 31, 2017 (Unaudited) Common Stocks - 73.0% Shares Value ($) Automobiles & Components - 1.2% Adient 21,242 1,348,655 Johnson Controls International 86,201 3,791,120 Tesla Motors 1 a 176 Banks - 5.4% Banco BPM 369,040 1,047,741 Bank of America 193,072 b 4,371,150 Bank of the Ozarks 20,200 1,108,374 CIT Group 21,085 b 868,491 Citigroup 5,996 334,757 Credit Suisse Group 141,854 a 2,148,847 JPMorgan Chase & Co. 37,366 b 3,162,285 Mediobanca 248,928 2,137,661 Nordea Bank 179,521 2,169,333 Regions Financial 166,717 2,402,392 Signature Bank 16,386 a 2,581,123 Western Alliance Bancorp 9,390 a 463,678 Capital Goods - 2.6% Airbus Group 22,021 1,491,918 B/E Aerospace 17,291 1,062,878 Dover 18,930 1,471,807 Joy Global 24,242 681,685 Leonardo 28,000 a 360,296 Pentair 24,850 1,456,955 Prysmian 50,120 1,301,762 Rheinmetall 20,575 1,573,415 Rockwell Automation 11,334 b 1,677,319 Commercial & Professional Services - 1.8% Adecco Group 30,347 2,158,990 Dun & Bradstreet 23,105 2,833,135 Element Fleet Management 62,431 606,918 Randstad Holding 35,946 2,087,650 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 73.0% (continued) Shares Value ($) Consumer Durables & Apparel - 2.9% adidas 13,301 2,091,316 Cie Financiere Richemont 28,170 2,183,456 Deckers Outdoor 34,190 a,b 1,969,344 G-III Apparel Group 54,315 a 1,426,312 Mohawk Industries 7,955 a,b 1,717,007 PVH 21,550 b 2,021,605 Yoox Net-A-Porter Group 30,669 a 765,773 Consumer Services - 3.2% Bloomin' Brands 119,180 b 2,039,170 Dunkin' Brands Group 34,332 1,780,801 Hilton Worldwide Holdings 24,203 1,393,609 McDonald's 14,998 1,838,305 Nielsen Holdings 56,012 b 2,291,451 Royal Caribbean Cruises 5,118 479,198 ServiceMaster Global Holdings 44,655 a,b 1,651,342 Vail Resorts 12,375 b 2,122,807 Diversified Financials - 1.9% Affiliated Managers Group 22,454 3,421,091 Berkshire Hathaway, Cl. B 1,387 a 227,662 Intercontinental Exchange 15,605 910,708 Janus Capital Group 5,245 65,562 OM Asset Management 56,592 797,947 Pace Holdings 234,350 a,b 2,692,681 Energy - 5.5% Anadarko Petroleum 28,760 b 1,999,683 Callon Petroleum 127,625 a 1,950,110 Concho Resources 16,615 a,b 2,316,796 Continental Resources 4,758 a,b 231,048 Devon Energy 35,889 b 1,634,385 Halliburton 60,510 b 3,423,051 Kinder Morgan 53,217 b 1,188,868 Pioneer Natural Resources 12,503 b 2,253,416 SBM Offshore 67,626 1,097,960 Spectra Energy 57,544 b 2,396,708 TechnipFMC 57,252 a 1,924,812 Tenaris 73,904 1,290,039 Common Stocks - 73.0% (continued) Shares Value ($) Energy - 5.5% (continued) Western Refining 35,479 1,242,120 Food, Beverage & Tobacco - 4.8% China Resources Beer (Holdings) Company 540,733 a 1,101,133 Constellation Brands, Cl. A 23,928 b 3,583,457 Flowers Foods 103,790 2,087,217 Japan Tobacco 21,227 684,317 Lamb Weston Holdings 39,627 b 1,480,465 Mead Johnson Nutrition 13,610 958,961 Molson Coors Brewing, Cl. B 18,355 b 1,771,625 Mondelez International, Cl. A 44,520 1,971,346 Nestle 32,945 2,407,077 Reynolds American 41,340 2,485,774 WhiteWave Foods 32,431 a 1,785,651 Health Care Equipment & Services - 3.0% Alere 7,350 a 271,950 Becton Dickinson & Co. 19,507 3,458,396 HCA Holdings 11,930 a,b 957,740 STERIS 25,965 1,839,101 Universal Health Services, Cl. B 18,553 b 2,089,624 Zimmer Biomet Holdings 33,460 3,959,322 Household & Personal Products - .5% Herbalife 23,756 a,b 1,335,087 Svenska Cellulosa, Cl. B 17,600 529,181 Insurance - .3% Allied World Assurance Company Holdings 21,730 Materials - 5.2% Air Products & Chemicals 16,600 b 2,320,016 BASF 22,066 2,122,871 Dow Chemical 12,068 719,615 Headwaters 59,709 a 1,383,458 LANXESS 21,604 1,566,048 Louisiana-Pacific 15,236 a,b 291,465 Monsanto 980 106,144 PPG Industries 15,555 b 1,555,656 Sherwin-Williams 26,182 b 7,954,353 Stillwater Mining 11,119 a 189,023 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 73.0% (continued) Shares Value ($) Materials - 5.2% (continued) Syngenta, ADR 1,624 138,105 Valspar 1,005 111,223 Valvoline 22,990 532,218 Vulcan Materials 5,934 b 761,510 W.R. Grace & Co. 29,500 b 2,045,530 Media - 4.6% CBS, Cl. B 47,920 b 3,090,361 Comcast, Cl. A 38,838 b 2,929,162 Discovery Communications, Cl. A 33,465 a,b 948,733 DISH Network, Cl. A 49,850 a,b 2,949,624 Schibsted, Cl. A 58,359 1,543,164 Time Warner 64,320 b 6,229,392 Walt Disney 12,892 b 1,426,500 Pharmaceuticals, Biotechnology & Life Sciences - 2.3% Allergan 13,998 b 3,064,022 ARIAD Pharmaceuticals 93,038 a 2,216,165 Bayer 13,282 1,466,777 Merck KGaA 19,525 2,142,512 STADA Arzneimittel 17,047 874,019 Real Estate - .2% Vonovia 23,500 Retailing - 3.2% Advance Auto Parts 6,602 b 1,084,312 AutoZone 4,849 a 3,515,428 Cabela's 3,722 a 208,023 CarMax 25,575 a 1,706,108 Dollar General 32,865 2,426,094 Home Depot 10,404 1,431,382 Kate Spade & Company 4,850 a 89,773 Lowe's 15,835 b 1,157,222 RH 47,350 a 1,279,397 Rite Aid 64,063 a 360,034 Semiconductors & Semiconductor Equipment - 3.7% Broadcom 12,130 b 2,419,935 Intel 10,502 b 386,684 Intersil, Cl. A 37,367 838,142 Common Stocks - 73.0% (continued) Shares Value ($) Semiconductors & Semiconductor Equipment - 3.7% (continued) Lattice Semiconductor 20,182 a 145,109 Linear Technology 38,937 b 2,458,093 NXP Semiconductors 93,017 a,b 9,101,713 Software & Services - 6.4% Baidu, ADR 1,011 a,b 176,996 Cognizant Technology Solutions, Cl. A 23,819 a,b 1,252,641 Cornerstone OnDemand 37,761 a 1,536,495 CSRA 75,573 b 2,344,274 Ctrip.com International, ADR 23,860 a,b 1,030,991 Dell Technologies, Cl. V 13,750 866,112 Microsoft 23,601 b 1,525,805 Nuance Communications 48,203 a 764,500 Oracle 52,971 2,124,667 PTC 85,375 a,b 4,488,164 Symantec 31,315 b 862,728 Total System Services 46,045 b 2,333,561 Verint Systems 43,522 a 1,625,547 VMware, Cl. A 24,188 a 2,117,418 Yahoo! 87,619 a,b 3,861,369 Technology Hardware & Equipment - 6.6% Alphabet, Cl. A 1,348 a 1,105,616 Alphabet, Cl. C 2,967 a,b 2,364,076 Brocade Communications Systems 176,828 2,205,045 Harris 32,025 3,289,288 Hewlett Packard Enterprise 131,195 b 2,975,503 HP 226,886 b 3,414,634 InvenSense 15,308 a 193,799 Juniper Networks 57,566 1,541,617 NetApp 96,553 3,699,911 Palo Alto Networks 17,685 a 2,609,599 Radware 13,871 a 203,765 Western Digital 49,764 3,967,684 Telecommunication Services - 2.6% BCE 3,502 157,869 Cellnex Telecom 77,853 c 1,106,003 DNA Oyj 60,500 722,983 FairPoint Communications 13,757 a 254,504 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 73.0% (continued) Shares Value ($) Telecommunication Services - 2.6% (continued) Level 3 Communications 48,406 a,b 2,878,221 Sunrise Communications Group 14,738 a,c 995,640 Verizon Communications 85,197 b 4,175,505 VimpelCom, ADR 172,265 728,681 Transportation - 3.5% Canadian Pacific Railway 6,870 1,038,332 CSX 42,282 b 1,961,462 FedEx 32,857 b 6,213,587 Norfolk Southern 31,010 b 3,642,435 Union Pacific 17,946 1,912,685 Utilities - 1.6% Black Hills 41,745 b 2,611,150 Eni 70,600 1,082,988 NextEra Energy 25,395 3,141,869 Total Common Stocks (cost $277,880,455) Master Limited Partnerships - .2% Energy - .2% Energy Transfer Partners LP (cost $1,022,819) 27,935 Number of Options Purchased - .1% Contracts Value ($) Call Options - .0% Alere, February 2017 @ $38 6 408 AT&T, February 2017 @ $44 49 245 AT&T, February 2017 @ $45 50 100 CenturyLink, April 2017 @ $26 22 1,672 CenturyLink, April 2017 @ $27 36 1,800 CenturyLink, April 2017 @ $28 24 600 CenturyLink, January 2018 @ $25 11 2,431 CenturyLink, January 2018 @ $30 40 2,640 Chicago Board Options Exchange Volatility Index, March 2017 @ $14 21 3,780 NXP Semiconductors, February 2017 @ $100 27 540 Qualcomm, April 2017 @ $60 36 1,980 Rite Aid, February 2017 @ $8 237 237 Sibanye Gold, ADR, April 2017 @ $10 45 2,925 Tesoro, February 2017 @ $82.50 15 2,685 Number of Options Purchased - .1% (continued) Contracts Value ($) Put Options - .1% Apple, February 2017 @ $119 94 13,066 ARIAD Pharmaceuticals, February 2017 @ $16 313 1,565 ARIAD Pharmaceuticals, February 2017 @ $16 582 2,910 ARIAD Pharmaceuticals, February 2017 @ $16.50 1 5 ARIAD Pharmaceuticals, February 2017 @ $20 1 10 CBS Cl. B, March 2017 @ $60 312 21,840 Corning, February 2017 @ $24 541 1,623 Electronics Arts, February 2017 @ $77.50 83 5,810 Infosys ADR, April 2017 @ $14 800 68,000 International Business Machines, February 2017 @ $165 49 2,450 Microsemi, March 2017 @ $45 1 40 Microsemi, March 2017 @ $50 12 1,620 Rite Aid, February 2017 @ $4 5 5 Rite Aid, February 2017 @ $5 229 1,374 Russell 2000 Index Option, March 2017 @ $1,350 62 172,174 S & P 500 Index, March 2017 @ $2,090 7 2,170 S & P 500 Index, March 2017 @ $2,110 8 3,480 S & P 500 Index, March 2017 @ $2,250 7 11,970 S & P 500 Index, March 2017 @ $2,270 8 19,040 Stillwater Mining, April 2017 @ $13 15 120 Stillwater Mining, April 2017 @ $14 8 40 Stillwater Mining, April 2017 @ $15 19 570 Stillwater Mining, February 2017 @ $13 5 25 Stillwater Mining, February 2017 @ $14 1 5 Vaneck Vectors Semiconductor ETF, February 2017 @ $60 55 275 Vaneck Vectors Semiconductor ETF, February 2017 @ $62 57 285 Vaneck Vectors Semiconductor ETF, February 2017 @ $68 38 570 Total Options Purchased (cost $522,166) Total Investments (cost $279,425,440) % Cash and Receivables (Net) % Net Assets % ADR—American Depository Receipt LP—Limited Partnership a Non-income producing security. b Held by a broker as collateral for open short positions. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2017, these securities were valued at $2,101,643 or .5% of net assets. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Technology Hardware & Equipment 6.6 Software & Services 6.4 Energy 5.7 Banks 5.4 Materials 5.2 Food, Beverage & Tobacco 4.8 Media 4.6 Semiconductors & Semiconductor Equipment 3.7 Transportation 3.5 Consumer Services 3.2 Retailing 3.2 Health Care Equipment & Services 3.0 Consumer Durables & Apparel 2.9 Capital Goods 2.6 Telecommunication Services 2.6 Pharmaceuticals, Biotechnology & Life Sciences 2.3 Diversified Financials 1.9 Commercial & Professional Services 1.8 Utilities 1.6 Automobiles & Components 1.2 Household & Personal Products .5 Insurance .3 Real Estate .2 Options Purchased .1 † Based on net assets. See notes to financial statements. STATEMENT OF SECURITIES SOLD SHORT Dreyfus Select Managers Long/Short Fund January 31, 2017 (Unaudited) Common Stocks - 35.2% Shares Value ($) Automobiles & Components - .9% Autoliv 11,930 1,379,824 General Motors 5,324 194,912 Lear 1,417 201,342 Magna International, Cl. A 4,296 185,931 Toyota Motor, ADR 15,324 1,773,753 Capital Goods - 2.5% Acuity Brands 4,910 1,017,499 Boeing 3,034 495,816 Caterpillar 10,664 1,020,118 Flowserve 10,270 504,873 GATX 16,750 968,485 General Electric 34,185 1,015,295 Owens Corning 18,330 1,012,733 Regal Beloit 17,320 1,257,432 Rockwell Collins 711 64,530 TransDigm Group 3,040 657,856 Triumph Group 34,625 926,219 United Technologies 13,041 1,430,206 Commercial & Professional Services - .1% WageWorks 7,000 Consumer Durables & Apparel - 1.4% Carter's 12,090 1,012,538 Hasbro 11,650 961,242 Leggett & Platt 21,180 1,010,710 Polaris Industries 2,547 214,126 Swatch Group 612 216,153 Tempur Sealy International 2,100 90,300 VF 18,900 972,972 Wolverine Worldwide 57,590 1,352,789 Consumer Services - .6% Darden Restaurants 13,925 1,020,424 ServiceMaster Global Holdings 41,200 1,523,576 Energy - 4.4% Apache 25,396 1,519,189 STATEMENT OF SECURITIES SOLD SHORT (Unaudited) (continued) Common Stocks - 35.2% (continued) Shares Value ($) Energy - 4.4% (continued) Baker Hughes 20,489 1,292,446 Chevron 11,580 1,289,433 Enbridge 56,695 2,415,207 EOG Resources 17,817 1,809,851 Hess 11,763 637,319 Marathon Oil 72,140 1,208,345 National Oilwell Varco 58,577 2,214,796 Occidental Petroleum 34,966 2,369,646 Schlumberger 31,206 2,612,254 Tesoro 13,653 1,103,845 Exchange-Traded Funds - 8.2% Consumer Discretionary Select Sector SPDR Fund 19,680 1,669,454 Consumer Staples Select Sector SPDR Fund 61,586 3,238,808 Financial Select Sector SPDR Fund 8,000 186,480 Health Care Select Sector SPDR Fund 9,883 696,949 Industrial Select Sector SPDR Fund 31,211 1,978,153 iShares 20+ Year Treasury Bond ETF 25,630 3,078,163 iShares China Large-Cap ETF 10,139 372,000 iShares Russell 2000 ETF 85,100 11,508,073 SPDR S&P rust 33,177 7,548,763 SPDR S&P Bank ETF 6,350 275,844 SPDR S&P Regional Banking ETF 6,814 377,496 Technology Select Sector SPDR Fund 33,205 1,662,906 VanEck Vectors Semiconductor ETF 24,229 1,803,607 Food & Staples Retailing - .3% Costco Wholesale 6,679 1,095,022 Wal-Mart Stores 3,728 248,807 Food, Beverage & Tobacco - 2.1% British American Tobacco, ADR 10,872 1,339,430 Brown-Forman, Cl. B 27,070 1,234,392 Constellation Brands, Cl. A 5,625 842,400 General Mills 18,428 1,151,381 Hormel Foods 62,454 2,267,080 Kraft Heinz 19,418 1,733,833 Health Care Equipment & Services - 1.0% ABIOMED 8,760 931,801 Common Stocks - 35.2% (continued) Shares Value ($) Health Care Equipment & Services - 1.0% (continued) ICU Medical 3,670 503,157 Johnson & Johnson 12,230 1,385,047 LivaNova 21,885 1,052,778 Team Health Holdings 3,965 172,319 Household & Personal Products - .8% Church & Dwight 23,800 1,076,236 Electrolux, Cl. B 38,060 1,011,644 Proctor & Gamble 12,195 1,068,282 Insurance - .3% Fairfax Financial Holdings 598 279,411 First American Financial 26,910 1,011,278 Materials - .9% E.I. duPont de Nemours & Co. 9,416 710,908 International Flavors & Fragrances 10,240 1,200,230 Praxair 10,760 1,274,414 Worthington Industries 15,600 745,524 Media - .1% Omnicom Group 6,612 Pharmaceuticals, Biotechnology & Life Sciences - .9% Bruker 32,925 781,310 Roche Holding 10,905 2,567,697 UCB 8,519 585,989 Real Estate - .8% DCT Industrial Trust 11,085 a 495,389 Duke Realty 31,165 a 758,244 Equinix 3,111 a 1,197,673 Park Hotels & Resorts 38,450 1,043,533 Retailing - 1.3% American Eagle Outfitters 13,202 199,482 AutoZone 290 210,244 Big Lots 19,670 983,500 Chico's FAS 83,150 1,121,693 CST Brands 7,305 351,955 Five Below 26,650 1,062,002 Genuine Parts 2,345 227,019 STATEMENT OF SECURITIES SOLD SHORT (Unaudited) (continued) Common Stocks - 35.2% (continued) Shares Value ($) Retailing - 1.3% (continued) O'Reilly Automotive 825 216,373 Target 15,700 1,012,336 Semiconductors & Semiconductor Equipment - .4% Advanced Energy Industries 8,800 517,792 Analog Devices 9,033 676,933 Lam Research 4,350 499,641 Software & Services - 5.0% Accenture, Cl. A 12,744 1,451,159 Activision Blizzard 44,770 1,800,202 Adobe Systems 8,106 919,058 Alibaba Group Holding, ADR 28,470 2,884,296 Electronic Arts 25,318 2,112,281 Fortinet 30,860 1,026,404 Infosys, ADR 158,686 2,185,106 International Business Machines 18,786 3,278,533 Vmware 13,752 1,203,850 Workday 38,309 3,183,095 Xerox 145,120 1,005,682 Technology Hardware & Equipment - 1.5% Amphenol, Cl. A 33,537 2,263,412 Corning 152,202 4,031,831 Telecommunication Services - .7% AT&T 9,768 411,819 CenturyLink 69,131 1,787,728 Consolidated Communications Holdings 10,056 264,573 Manitoba Telecom Services 9,407 271,529 Transportation - 1.0% Deutsche Lufthansa 113,055 1,505,407 Royal Mail 146,900 760,640 Union Pacific 16,110 1,717,004 Total Common Stocks (proceeds $145,143,031) Master Limited Partnerships - .2% Energy - .2% Sunoco Logistics Partners (proceeds $1,038,695) 41,905 Total Securities Sold Short (proceeds $146,181,726) ETF—Exchange-Traded Fund LP—Limited Partnership a Investment in real estate investment trust. Portfolio Summary (Unaudited) † Value (%) Exchange-Traded Funds 8.2 Software & Services 5.0 Energy 4.7 Capital Goods 2.5 Food, Beverage & Tobacco 2.0 Technology Hardware & Equipment 1.5 Consumer Durables & Apparel 1.4 Retailing 1.3 Health Care Equipment & Services 1.0 Transportation 1.0 Pharmaceuticals, Biotechnology & Life Sciences .9 Materials .9 Automobiles & Components .9 Real Estate .8 Household & Personal Products .8 Telecommunication Services .7 Consumer Services .6 Semiconductors & Semiconductor Equipment .4 Food & Staples Retailing .3 Insurance .3 Media .1 Commercial & Professional Services .1 † Based on net assets. See notes to financial statements. STATEMENT OF FINANCIAL FUTURES Dreyfus Select Managers Long/Short Fund January 31, 2017 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration (Depreciation) ($) Futures Short CAC 40 10 Euro 79 (4,048,713 ) February 2017 96,966 DAX 8 (2,496,896 ) March 2017 (73,851 ) DJ Euro Stoxx 50 326 (11,381,055 ) March 2017 111,318 FTSE 100 35 (3,102,144 ) March 2017 (40,635 ) FTSE/MIB Index 15 (1,503,724 ) March 2017 4,227 Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Select Managers Long/Short Fund January 31, 2017 (Unaudited) The following is a summary of the inputs used as of January 31, 2017 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities – Domestic Common Stocks † 247,413,872 - - Equity Securities – Foreign Common Stocks † 59,193,456 - - Master Limited Partnerships † 1,065,720 - - Other Financial Instruments: Financial Futures †† 212,511 - - Forward Foreign Currency Exchange Contracts †† - 312,741 - Options Purchased 353,085 - - Swaps †† - 1,054,167 - Liabilities ($) Other Financial Instruments: Financial Futures †† (114,486 ) - - ) Forward Foreign Currency Exchange Contracts †† - (972,603 ) - ) Options Written - (85,810 ) - ) Swaps †† - (436,773 ) - ) Securities Sold Short: Equity Securities – Domestic Common Stocks ††† (96,778,720 ) - - ) Equity Securities – Foreign Common Stocks ††† (16,154,422 ) - - ) Exchange-Traded Funds ††† (34,396,696 ) - - ) Master Limited Partnerships † (1,069,416 ) - - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. ††† See Statement of Securities Sold Short for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default NOTES probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Short Sales: The fund is engaged in short-selling which obligates the fund to replace the security borrowed by purchasing the security at current market value. The fund incurs a loss if the price of the security increases between the date of the short sale and the date on which the fund replaces the borrowed security. The fund realizes a gain if the price of the security declines between those dates. Until the fund replaces the borrowed security, the fund will maintain daily a segregated account with a broker or custodian of permissible liquid assets sufficient to cover its short positions. The fund is liable for any dividends payable on securities while those securities are in a short position. Dividends declared on short positions are recorded on the ex-dividend date and recorded as an expense in the Statement of Operations. The fund is charged a securities loan fee in connection with short sale transactions which is recorded as interest on securities sold short in the Statement of Operations. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at January 31, 2017 is discussed below. Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in futures in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with futures since they are exchange traded, and the exchange guarantees the futures against default. Options Transactions : The fund purchases and writes (sells) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to market riskinterest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the NOTES obligation) to sell, and obligates the writer to buy the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying financial instrument may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the financial instrument underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at July 31, 2016: NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: Morgan Stanley Capital Services British Pound, Expiring 2/15/2017 362,500 441,251 456,132 14,881 3/15/2017 965,697 1,234,836 1,215,949 (18,887 ) Canadian Dollar, Expiring 2/28/2017 7,615 5,817 5,854 37 3/15/2017 600,000 452,215 461,289 9,074 Danish Krone, Expiring 2/15/2017 32,452,000 4,686,309 4,713,584 27,275 Euro, Expiring 2/15/2017 7,992,000 8,556,267 8,631,765 75,498 3/15/2017 1,946,509 2,097,609 2,105,063 7,454 Japanese Yen, Expiring 2/2/2017 2,193,285 19,305 19,425 120 Norwegian Krone, Expiring 2/15/2017 20,200,000 2,419,098 2,449,332 30,234 Swedish Krona, Expiring 2/2/2017 4,629,170 529,520 529,223 (297 ) 2/15/2017 26,294,000 2,944,068 3,007,838 63,770 3/15/2017 9,151,000 1,008,115 1,048,328 40,213 Swiss Franc, Expiring 2/15/2017 306,000 307,788 309,450 1,662 3/15/2017 2,202,998 2,190,616 2,231,527 40,911 Sales: Morgan Stanley Capital Services British Pound, Expiring 3/15/2017 206,983 258,171 260,621 (2,450 ) Canadian Dollar, Expiring 2/1/2017 6,447 4,924 4,954 (30 ) 3/15/2017 600,000 450,655 461,289 (10,634 ) Chinese Yuan Renminbi, Expiring 7/20/2017 7,181,037 1,025,713 1,028,593 (2,880 ) Danish Krone, Expiring 2/1/2017 483,026 69,471 70,121 (650 ) NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) Morgan Stanley Capital Services (continued) 2/2/2017 10,903,368 1,584,460 1,582,848 1,612 2/15/2017 32,452,000 4,661,880 4,713,584 (51,704 ) Euro, Expiring 2/1/2017 658,009 703,610 710,325 (6,715 ) 2/15/2017 26,936,000 28,667,266 29,092,245 (424,979 ) 3/15/2017 4,339,509 4,669,750 4,692,985 (23,235 ) Japanese Yen, Expiring 3/15/2017 68,000,000 580,007 603,136 (23,129 ) Norwegian Krone, Expiring 2/1/2017 818,707 98,443 99,261 (818 ) 2/15/2017 32,630,500 3,835,232 3,956,580 (121,348 ) Swedish Krona, Expiring 2/1/2017 684,502 77,553 78,255 (702 ) 2/15/2017 46,503,000 5,226,791 5,319,597 (92,806 ) Swiss Franc, Expiring 2/1/2017 113,178 113,760 114,373 (613 ) 2/15/2017 6,785,000 6,769,997 6,861,497 (91,500 ) 3/15/2017 3,551,000 3,497,760 3,596,986 (99,226 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the OTC market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of NOTES forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Upon entering into centrally cleared swap agreements, an initial margin deposit is required with a counterparty, which consists of cash or cash equivalents. The amount of these deposits is determined by the exchange on which the agreement is traded and is subject to change. The change in valuation of centrally cleared swaps is recorded as a receivable or payable for variation margin in the Statement of Assets and Liabilities. Payments received from (paid to) the counterparty, including upon termination, are recorded as realized gain (loss) in the Statement of Operations. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Total Return Swaps : Total return swaps involve commitments to pay interest in exchange for a market-linked return based on a notional principal amount. To the extent the total return of the security or index underlying the transaction exceeds or falls short of the specific reference entity, the fund either receives a payment from or makes a payment to the counterparty, respectively. Total return swaps are subject to general market risk, liquidity risk, counterparty risk and credit risk. This risk is mitigated by Master Agreements between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open total return swaps entered into by the fund at July 31, 2016: OTC Total Return Swaps Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) Morgan Stanley Receive 1,868,287 Actelion Capital Services 1/28/2019 (85,870 ) Morgan Stanley Receive 296,936 Aggreko Capital Services 11/17/2017 (18,371 ) Morgan Stanley Receive 1,324,316 Arkema Capital Services 11/17/2017 (23,506 ) Morgan Stanley Receive 486,619 Banco Santander Capital Services 11/17/2017 (42 ) Morgan Stanley Receive 1,538,600 Barclays Capital Services 11/17/2017 186,702 Morgan Stanley Receive 1,838,445 BNP Paribas Capital Services 11/17/2017 143,977 Cie Generale des Etablissements Morgan Stanley Receive 1,671,981 Michelin Capital Services 11/17/2017 (10,527 ) Morgan Stanley Receive 1,918,346 Cie de St-Gobain Capital Services 11/17/2017 69,577 Morgan Stanley Receive 1,483,233 Credit Agricole Capital Services 11/17/2017 184,406 Morgan Stanley Receive 826,017 CRH Capital Services 11/17/2017 20,278 NOTES OTC Total Return Swaps (continued) Unrealized Pay/ Notional Reference Appreciation Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) Morgan Stanley Receive 983,722 CRH Capital Services 11/17/2017 (3,681 ) Morgan Stanley Receive 208,050 Delta Lloyd Capital Services 12/27/2018 (12 ) Morgan Stanley Receive 298,854 G4S PLC Capital Services 11/17/2017 3,689 Morgan Stanley Receive 1,780,590 GlaxoSmithKline Capital Services 11/17/2017 (87,726 ) Morgan Stanley Receive 597,818 ITV PLC Capital Services 11/17/2017 (6,663 ) Morgan Stanley Receive 619,802 JCDecaux Capital Services 11/17/2017 (20,646 ) Morgan Stanley Receive 1,824,128 Kering Capital Services 11/17/2017 159,036 Micro Focus Morgan Stanley Receive 1,344,021 International Capital Services 11/17/2017 (36,626 ) LVMH Moet Hennessy Louis Morgan Stanley Receive 1,687,951 Vuitton Capital Services 11/17/2017 (2,584 ) Morgan Stanley Receive 1,208,521 Petrofac Capital Services 11/17/2017 33,757 Morgan Stanley Receive 1,827,312 Schneider Electric Capital Services 11/17/2017 150,150 Morgan Stanley Receive 1,527,898 Societe Generale Capital Services 11/17/2017 99,124 Morgan Stanley Receive 705,383 Sodexo Capital Services 11/17/2017 (15,012 ) Morgan Stanley Receive 1,891,468 TechnipFMC Capital Services 11/17/2017 (12,661 ) Ubisoft Morgan Stanley Receive 811,457 Entertainment Capital Services 11/17/2017 (36,717 ) Morgan Stanley Receive 2,038,587 Vinci Capital Services 11/17/2017 (30,070 ) Morgan Stanley Pay 69,626 Henderson Group Capital Services 1/28/2019 1,745 Ms Canada Financial Morgan Stanley Pay 2,992,275 Short Capital Services 3/1/2017 1,726 Morgan Stanley Pay 1,987,042 Ms Insurance Basket Capital Services 6/29/2017 (28,498 ) Ms Short Utility Morgan Stanley Pay 5,249,148 Basket Capital Services 6/29/2017 (17,561 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) At January 31, 2017, accumulated net unrealized appreciation on investments was $26,374,675, consisting of $35,748,785 gross unrealized appreciation and $9,374,110 gross unrealized depreciation. NOTES At January 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Yield Enhancement Strategy Fund January 31, 2017 (Unaudited) Registered Investment Companies - 99.0% Shares Value ($) Domestic Fixed Income - 90.3% BNY Mellon Corporate Bond Fund, Cl. M 4,025,881 a 51,370,245 BNY Mellon Municipal Opportunities Fund, Cl. M 9,163,632 a,b 117,202,856 Dreyfus Floating Rate Income Fund, Cl. Y 7,288,749 a 88,485,414 Dreyfus High Yield Fund, Cl. I 19,966,883 a,b 125,192,356 Foreign Fixed Income - 8.7% Dreyfus Emerging Markets Debt U.S. Dollar Fund, Cl. Y 982,841 a 12,059,454 Dreyfus Global Dynamic Bond Fund, Cl. Y 2,070,622 a 24,785,348 Total Investments (cost $425,504,043) % Cash and Receivables (Net) % Net Assets % a Investment in affiliated mutual fund. b The fund's investment in the BNY Mellon Municipal Opportunities Fund and Dreyfus High Yield Fund represents 27.7% and 29.6%, respectively, of the fund's net assets. BNY Mellon Municipal Opportunities Fund seeks to provide total return (consisting of capital appreciation and current income) and Dreyfus High Yield Fund seeks to maximize total return consisting of current income exempt from federal income tax and capital appreciation. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 90.3 Mutual Funds: Foreign 8.7 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Yield Enhancement Strategy Fund January 31, 2017 (Unaudited) The following is a summary of the inputs used as of January 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Registered Investment Companies 419,095,673 - - NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date and are generally categorized within Level 1 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before NOTES the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At January 31, 2017, accumulated net unrealized depreciation on investments was $6,408,370, consisting of $933,683 gross unrealized appreciation and $7,342,053 gross unrealized depreciation. At January 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus BNY Mellon Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 14, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 14, 2017 By: /s/ James Windels James Windels Treasurer Date: March 14, 2017 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
